         Case 1:13-cr-00378-AJN Document 189 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                              11/10/2020
SOUTHERN DISTRICT OF NEW YORK


 United States of America,


               –v–                                                            13-cr-378 (AJN)

                                                                                  ORDER
 John Thompson,

                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of Mr. Thompson’s pro se motion for compassionate release, Dkt.

No. 187. Pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A, and the discretion of the

Court, Kelley Sharkey is hereby appointed to represent Mr. Thompson in connection with his

compassionate release motion. As soon as possible, but no later than six weeks from the date of

this order, Ms. Sharkey should make a submission in support of Mr. Thompson’s motion or

request additional time, as necessary. The Government shall respond to the motion within two

weeks of the date of the supplemental submission. Ms. Sharkey may file a reply for Mr.

Thompson within one week of the Government’s response.


       SO ORDERED.


Dated: November 10, 2020                         __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge


                                                                        for Judge Nathan
